DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10, “neural network” should be changed to -- neural network; --.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1 and 11, 
Step 2A, Prong 1
The claim recites in part:
based on a set of inputs, generating a plurality of tunnels of neurons from a plurality of artificial neural networks, wherein each articular neural network of said plurality of artificial neural networks comprises a plurality of input neurons, a plurality of hidden neurons, and one or more output neurons, wherein for each tunnel of said plurality of tunnels of neurons:
said each tunnel includes all input neurons of one respective artificial neural network and all output neurons of the respective artificial neural network and less than all the plurality of hidden neurons of the respective artificial neural network
for each output neuron of said each tunnel, a path exists from at least one input neuron of said each tunnel to said each output neuron; 
wherein generating a plurality of tunnels includes for each tunnel of said plurality of tunnels of neurons, selecting for said each tunnel a portion of the plurality of hidden neurons of the respective artificial neural network based on an integrality measure value calculated for each hidden neuron of said portion of the plurality of hidden neurons of the respective artificial neural network
merging said plurality of tunnels to form a new artificial neural network; 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

The claim further recites: 
wherein an integrality measure value calculated for any particular hidden neuron of said plurality of artificial neural network indicates a degree to which said particular hidden neuron generates, for said set of inputs, outputs that are near a border of an output range for said particular hidden neuron; and 
Under the broadest reasonable interpretation, these limitations are process steps that cover Mathematical Concepts.  If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of training said new artificial neural network which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of training said new artificial neural network is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
As to claims 2 and 12, Under the broadest reasonable interpretation, the limitations “wherein said plurality of tunnels includes a first tunnel that includes a first plurality of first hidden neurons from a first artificial neural network, wherein selecting for said each tunnel a portion of the plurality of hidden neurons of the respective artificial neural network includes: selecting a first group of said first plurality of first hidden neurons; removing edges from a second group of said first plurality of first hidden neurons pruned from said first tunnel; and after removing said edges from said second group, pruning from selection for said first tunnel one or more hidden neurons from said first plurality of first hidden neurons that no longer have incoming edges” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 3 and 13, Under the broadest reasonable interpretation, the limitations “wherein said plurality of tunnels includes a first tunnel that includes a first plurality of first hidden neurons from a first artificial neural network, wherein selecting for said each tunnel a portion of the plurality of hidden neurons of the respective artificial neural network includes: making a determination that pruning a particular hidden neuron from said first plurality of first hidden neurons will leave a particular output neuron of said first tunnel with no path from an input neuron of said first tunnel to said particular output neuron; and in response to making said determination, retaining said particular hidden neuron in said first tunnel” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 4 and 14, Under the broadest reasonable interpretation, the limitations “wherein merging said plurality of tunnels includes adding random edges with random weights between neurons of different tunnels of said plurality of tunnels” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 5 and 15, The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of “after training said new artificial neural network: generating an error rate for said new artificial neural network; making a determination that an error rate for said new artificial neural network is less than an error rate for a particular artificial neural network of said plurality of artificial neural networks. replacing said particular artificial neural network in said plurality of artificial neural networks with said new artificial neural network thereby forming a new plurality of artificial neural networks; forming an additional plurality of tunnels from said new plurality of artificial neural networks; merging said additional plurality of tunnels to form another new artificial neural network” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

As to claims 6 and 16, Under the broadest reasonable interpretation, the limitations “wherein each artificial neural network of said plurality of artificial neural networks is a layered artificial neural network” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 7 and 17, Under the broadest reasonable interpretation, the limitations “wherein each artificial neural network of said plurality of artificial neural networks is a layered artificial neural network” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 8 and 18, Under the broadest reasonable interpretation, the limitations “wherein generating a plurality of tunnels includes for each tunnel of said plurality of tunnels of neurons includes selecting for said each tunnel a portion of a plurality of hidden neurons in a first layer of the respective artificial neural network based on an integrality measure value calculated for each neuron of said at least a portion of neurons in the first layer of the respective artificial neural network” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 9 and 19, Under the broadest reasonable interpretation, the limitations “an integrality measure value calculated for any particular hidden neuron is calculated according to a formula:

    PNG
    media_image1.png
    75
    404
    media_image1.png
    Greyscale

wherein:
INT is the integrality measure value;
n is nth output for N observations;
L and U define bounds of an activation function for said particular hidden neuron”
are process steps that cover Mathematical Concepts. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 

As to claims 10 and 20, Under the broadest reasonable interpretation, the limitations “wherein the integrality measure value calculated for any particular hidden neuron is an inverse integrality measure value calculated according to a formula:

    PNG
    media_image2.png
    81
    399
    media_image2.png
    Greyscale

wherein:
INVINT is the integrality measure value;
n is nth output for N observations;
L and U define bounds of an activation function for said particular hidden neuron”
are process steps that cover Mathematical Concepts. If a claim, under its broadest reasonable interpretation, covers a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara et al (US 9,767,410).
As to claim 1, Guevara et al teaches a method, comprising 
based on a set of inputs, generating a plurality of tunnels of neurons from a plurality of artificial neural networks, wherein each articular neural network of said plurality of artificial neural networks comprises a plurality of input neurons, a plurality of hidden neurons, and one or more output neurons, wherein for each tunnel of said plurality of tunnels of neurons (column 4, lines 50 – 65... (10) neural networks, including deep neural networks (DNNs), can be used in computing systems in various applications. For example, the powerful learning capabilities of DNNs make them well-suited for automatic speech recognition (ASR) systems. In some implementations, DNNs can be employed in large vocabulary continuous speech recognition (LVCSR) systems. In some implementations, DNNs can be employed in keyword spotting (KWS) systems, as discussed in greater detail below. However, in some cases, the generality and broad applicability of DNNs is achieved at the cost of computational overhead. The amount of memory required to store DNN parameters can be substantial, and can dwarf the memory requirements of other techniques. Therefore, this specification describes an approach to reducing the model size of DNNs so as to enhance their suitability in resource constrained environments, such as mobile devices, where memory and other computing resources are limited): 
said each tunnel includes all input neurons of one respective artificial neural network and all output neurons of the respective artificial neural network and less than all the plurality of hidden neurons of the respective artificial neural network (column 5, lines 35 – 40...  As such, existing DNNs can be compressed using low-rank approximations of individual node weight-vectors by means of a neural network neural network architecture that this specification refers to as a rank-constrained neural network (RCNN). In some implementations, low-rank filters can be directly encoded into the topology of the RCNN itself while training the RCNN, by initializing one or more layers of the RCNN with low-rank approximations of filters from a baseline (non-rank constrained) DNN before training the RCNN)
for each output neuron of said each tunnel, a path exists from at least one input neuron of said each tunnel to said each output neuron; wherein generating a plurality of tunnels includes for each tunnel of said plurality of tunnels of neurons, selecting for said each tunnel a portion of the plurality of hidden neurons of the respective artificial neural network based on an integrality measure value calculated for each hidden neuron of said portion of the plurality of hidden neurons of the respective artificial neural network; wherein an integrality measure value calculated for any particular hidden neuron of said plurality of artificial neural network indicates a degree to which said particular hidden neuron generates, for said set of inputs, outputs that are near a border of an output range for said particular hidden neuron; and merging said plurality of tunnels to form a new artificial neural network (column 6, lines 20 – 30... ach node may filter its input signals, and propagate signals to other nodes in the DNN 116 in feedforward fashion according to an activation function. The filter, or activation function, of each node may be defined by a series of weight values. The weight values may be stored as respective weight vectors for each node, which generally control how input signals to a node are processed and whether and how output signals are propagated forward to other nodes in the network 116);
training said new artificial neural network (column 6, lines, 30 – 60... (18) As noted, the nodes of the baseline DNN 116 may be arranged as layers. For example, an input layer of nodes may be provided to process the input signals to the DNN 116 (not shown in FIG. 1). One, two, three, or more hidden layers may then be provided successively. The first hidden layer 120, which would be connected to the input layer, is represented by the leftmost column of baseline DNN 116. The output of the first hidden layer 120 is fed to a second hidden layer, which is represented by the second column from the left in the baseline DNN 116. The second hidden layer is connected to the pair of nodes in the rightmost column of baseline DNN 116, which forms an output layer of the DNN 116. The baseline DNN 116 could be structured with additional hidden layers, although only two are shown in the figure for simplicity. For example, a baseline hotword-DNN that has been trained with audio feature samples having m=40 frequency channels over n=41 time frames may have three fully connected ReLU (Rectified Linear Units) hidden layers with 128 nodes each, and one 3-output softmax layer for classifying the input audio as, for example, “ok,” “Google,” or other. Each of the hidden layers may have 128 nodes. The first hidden layer may have 1641 parameters (weights), which is the product of the m=40 frequency channels and n=41 time frames plus one. The other hidden layers may also have 128 nodes each, but may have significantly fewer parameters per node than the nodes in the first hidden layer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON S COLE/           Primary Examiner, Art Unit 2128